                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


ROBERT JAMES SMITHMYER,
                Plaintiff,
vs.
STATE OF ALASKA,
                                               Case No. 3:21-cv-00003-RRB
                Defendant.


                                    ORDER OF DISMISSAL

      Robert James Smithmyer, an Alaska prisoner representing himself, has filed

a Complaint under 42 U.S.C. § 1983, making claims of violations in his state court

criminal case, and a Prisoner’s Application to Waive Prepayment of the Filing Fee

under 28 U.S.C. § 1915(a). 1 Mr. Smithmyer requests $25,900 in compensatory

damages, $500 in punitive damages, and an order requiring Defendant to “grant

complaint.” 2

      In his first and third claims for relief, Smithmyer asserts that, on July 17,

2019, his rights were violated when he was given a field sobriety test, without

reasonable suspicion and probable cause, because he had gotten off his

motorcycle and the police found him sitting on a curb with his keys in his pocket;

and that he was wrongfully given the sobriety test based upon hearsay statements



      1
          Dockets 1, 1-1, 1-2, 3.
      2
          Docket 1 at 9.



           Case 3:21-cv-00003-RRB Document 5 Filed 03/10/21 Page 1 of 8
from a witness who told the police that Mr. Smithmyer had been operating a

motorcycle after using drugs. 3 And in his second claim for relief, Mr. Smithmyer

claims that the State of Alaska is violating his constitutional right to a speedy trial. 4

                                SCREENING REQUIREMENT

      Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented prisoner who seeks to waive prepayment of

the filing fee. In this screening, the Court shall dismiss the case if it determines

that the action:

      (i)       is frivolous or malicious;

      (ii)      fails to state a claim on which relief may be granted; or

      (iii)     seeks monetary relief against a defendant who is immune
                from such relief. 5

      To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 6 In conducting its




      3
          Docket 1 at 3–4, 6.
      4
          Id. at 5.
      5
          28 U.S.C. § 1915(e)(2)(B); see also 28 U.S.C. § 1915A(a), (b).
      6
        Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570 (2007)). In making this determination, a court may consider “materials
that are submitted with and attached to the Complaint.” United States v. Corinthian
Colleges, 655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th
Cir. 2001)).

Case 3:21-cv-00003-RRB, Smithmyer v. State of Alaska
Order of Dismissal
Page 2 of 8

            Case 3:21-cv-00003-RRB Document 5 Filed 03/10/21 Page 2 of 8
review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 7 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 8

                                     DISCUSSION

       This Court must abstain from interfering with Mr. Smithmyer’s state criminal

case at this time. If Mr. Smithmyer wishes to seek federal habeas relief as to his

speedy trial claim, he should first exhaust his remedies in the state courts.

I.     Abstention

       “Title 42 U.S.C. § 1983, provides a remedy for deprivations of rights secured

by the Constitution and laws of the United States when that deprivation takes place

‘under color of any [law] . . . of any State or Territory . . . .’” 9 This federal statute

“is not itself a source of substantive rights,” but provides “a method for vindicating



       7
        See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman,
773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)).
       8
         See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing
Albrecht v. Lund, 845 F.2d 193, 195 (9th Cir. 1988)).
       9
          Lugar v. Edmondson Oil, Co., 457 U.S. 922, 924 (1982) (citing § 1983); see also
U.S. Const. amend. XIV (“No State shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; nor shall any State deprive any
person of life, liberty, or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws.”).

Case 3:21-cv-00003-RRB, Smithmyer v. State of Alaska
Order of Dismissal
Page 3 of 8

           Case 3:21-cv-00003-RRB Document 5 Filed 03/10/21 Page 3 of 8
rights [found] elsewhere.” 10 Under § 1983, a plaintiff must “plead that (1) the

defendants acting under color of state law 11 (2) deprived plaintiffs of rights secured

by the Constitution or federal statutes.” 12

       The Court takes judicial notice 13 that, on July 18, 2019, Mr. Smithmyer was

arrested for driving under the influence, and that he has an ongoing criminal case

in the Superior Court for the State of Alaska. 14 The state court docket further

shows that a hearing in that case currently is scheduled for March 10, 2021. 15

       The Younger abstention doctrine provides that federal courts may not

generally exercise jurisdiction when doing so would interfere with state judicial

proceedings. 16 The core of Younger abstention is that a federal court cannot



       10
         Graham v. Connor, 490 U.S. 386, 393–94 (1989) (quoting Baker v. McCollan,
443 U.S. 137, 144 n.3 (1979)).
       11
         But states have immunity under the Eleventh Amendment, and “are not ‘persons’
under § 1983.” Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir. 1997)
(quoting Will v. Michigan Dept. of State Police, 491 U.S. 58, 70 (1989)). Thus, the State
of Alaska is not an appropriate defendant in this case.
       12
            Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).
       13
          Judicial notice is the “court’s acceptance, for purposes of convenience and
without requiring a party’s proof, of a well-known and indisputable fact; the court’s power
to accept such a fact.” Black’s Law Dictionary (11th ed. 2019); see also Foster Poultry
Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F. Supp. 2d 983, 990 (E.D. Cal. 2012)
(“Courts routinely take judicial notice of publicly available records . . . from other court
proceedings.”) (citing Engine Mfrs. Ass’n v. South Coast Air Quality Management Dist.,
498 F.3d 1031, 1039 n.2 (9th Cir. 2007) (additional citation omitted)); Fed. R. Evid. 201.
        See State of Alaska v. Robert James Smithmyer, Alaska Superior Court Case
       14

No. 3AN-19-07144CR, on line at https://records.courts.alaska.gov/eaccess/search.
       15
            Id.
       16
            See Younger v. Harris, 401 U.S. 37, 41 (1971).

Case 3:21-cv-00003-RRB, Smithmyer v. State of Alaska
Order of Dismissal
Page 4 of 8

            Case 3:21-cv-00003-RRB Document 5 Filed 03/10/21 Page 4 of 8
interfere with pending state court criminal proceedings, absent a “showing of bad

faith, harassment, or any other unusual circumstance that would call for equitable

relief.” 17 A federal court

       must abstain under Younger if four requirements are met: (1) a state-
       initiated proceeding is ongoing; (2) the proceeding implicates
       important state interests; (3) the federal plaintiff is not barred from
       litigating federal constitutional issues in the state proceeding; and
       (4) the federal court action would enjoin the proceeding or have the
       practical effect of doing so, i.e., would interfere with the state
       proceeding in a way that Younger disapproves. 18

Dismissal under Younger has been extended to suits for damages. 19

       The State of Alaska has an important interest in enforcing its criminal laws,

and Mr. Smithmyer’s criminal case in state court remains ongoing. 20

Mr. Smithmyer’s allegations, that the police were without probable cause to give

him a field sobriety test in the first instance, and that he is being denied his right to




       17
          Younger, 401 U.S. at 54; see also Carden v. Montana, 626 F.2d 82, 84 (9th Cir.
1980) (In Perez v. Ledesma, 401 U.S. 82, 85 (1971), the Supreme Court “limited the
category of ‘extraordinary circumstances’ to encompass only ‘cases of proven
harassment or prosecutions undertaken by state officials in bad faith without hope of
obtaining a valid conviction,’ or where ‘irreparable injury can be shown.’”); Brown v. Ahern,
676 F.3d 899, 901 (9th Cir. 2012) (“Consistent with this observation, we specifically
rejected in Carden the argument that a claimed violation of the Speedy Trial Clause . . .
sufficed in and of itself as an independent ‘extraordinary circumstance’ necessitating pre-
trial habeas consideration.”) (citing Carden at 84).
       18
          San Jose Silicon Valley Chamber of Commerce Political Action Committee v.
City of San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008).
       19
          Washington v. Los Angeles County Sheriff’s Department, 833 F.3d 1048, 1058
(9th Cir. 2016) (extending Younger to suits for damages).
       20
            See Alaska v. Smithmyer, Case No. 3AN-19-07144CR.

Case 3:21-cv-00003-RRB, Smithmyer v. State of Alaska
Order of Dismissal
Page 5 of 8

            Case 3:21-cv-00003-RRB Document 5 Filed 03/10/21 Page 5 of 8
a speedy trial in state court, can and should be addressed in his state court criminal

proceedings. 21 This Court should not interfere with the trial court’s fact-finding

responsibilities and legal decisions in that case, unless and until it is appropriate

to do so in a habeas petition.

      The Court of Appeals for the Ninth Circuit has directly addressed abstention

regarding a claim of a state court violation of the right to a speedy trial:

      Younger does not “require[ ] a district court to abstain from hearing a
      petition for a writ of habeas corpus challenging the conditions of
      pretrial detention in state court” where (1) the procedure challenged
      in the petition is distinct from the underlying criminal prosecution and
      the challenge would not interfere with the prosecution, or (2) full
      vindication of the petitioner’s pretrial rights requires intervention
      before trial. 22

      But the Court may only address Mr. Smithmyer’s claims through federal

habeas relief after he fully exhausts his state court remedies.

II.   Exhaustion

      Before one may bring a federal petition for a writ of habeas corpus under

28 U.S.C. § 2254, a petitioner must either (A) exhaust “the remedies available in

the courts of the State” or (B) show “there is an absence of available State

corrective process; or circumstances exist that render such process ineffective to


      21
          See Brown, 676 F.3d at 900–01 (A “federal court’s exercise of jurisdiction over
a habeas petition that raises an affirmative defense to state prosecution before trial and
conviction can have the same effect as a direct injunction of ongoing state proceedings.”)
(citing Carden, 626 F.2d at 83).
      22
        Page v. King, 932 F.3d 898, 903 (9th Cir. 2019) (citing Arevalo v. Hennessy, 882
F.3d 763, 764, 766–67 (2018)).

Case 3:21-cv-00003-RRB, Smithmyer v. State of Alaska
Order of Dismissal
Page 6 of 8

           Case 3:21-cv-00003-RRB Document 5 Filed 03/10/21 Page 6 of 8
protect the rights of the applicant.” 23 To satisfy the “fairly present” requirement,

the petitioner actually must present his or her federal claim to “each appropriate

state court (including a state supreme court with powers of discretionary review),”

so that each court is alerted to the federal nature of the claim. 24 In Alaska, this

means that a claim must first be presented to the Alaska Superior Court. If the

petitioner disagrees with that result, the claim should be raised to the Alaska Court

of Appeals, and if the petitioner disagrees with that result, the claim should be

raised in a petition for hearing to the Alaska Supreme Court. A federal court may

not entertain a habeas petition unless the petitioner has exhausted all available

and adequate state court remedies for every claim in the petition. 25

       The exhaustion requirement also applies, although under common law, to

habeas petitions brought under 28 U.S.C. § 2241, which is the appropriate statute

under which to bring a speedy trial claim. 26



       23
            28 U.S.C. § 2254(b)(1).
        Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citing Duncan v. Henry, 513 U.S. 364,
       24

365–66 (1995) (per curiam)).
       25
            Rose v. Lundy, 455 U.S. 509, 510 (1982).
       26
          A defendant who is in custody before trial may bring federal challenges, under
28 U.S.C. § 2241, but also only after exhausting the available state court remedies. See
Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 488 (1973) (allowing
petitioner to raise speedy trial claim prior to trial where he had exhausted available state
remedies); Stow v. Murashige, 389 F.3d 880, 886 (9th Cir. 2004); Carden, 626 F.2d at
83–85 (Although there is no statutory exhaustion requirement for a petition brought under
§ 2241, principles of federalism and comity require the court to abstain until all state
criminal proceedings are completed and the petitioner exhausts available state judicial
remedies, unless special circumstances warranting federal intervention prior to a state

Case 3:21-cv-00003-RRB, Smithmyer v. State of Alaska
Order of Dismissal
Page 7 of 8

            Case 3:21-cv-00003-RRB Document 5 Filed 03/10/21 Page 7 of 8
III.      Conclusion

          Because Mr. Smithmyer has not exhausted his speedy trial claim in the state

courts, and has not made successful challenges asserting his other claims in either

state or federal court, his claims are premature. 27

          Accordingly, IT IS HEREBY ORDERED:

       1. This case is DISMISSED WITHOUT PREJUDICE for failure to state federal

          civil rights claims for relief. 28

       2. All outstanding motions are DENIED as moot.

       3. The Clerk of Court shall enter a final judgment accordingly.

          Dated at Anchorage, Alaska this 10th day of March, 2021.

                                                  /s/ Ralph R. Beistline
                                                  RALPH R. BEISTLINE
                                                  Senior United States District Judge

criminal trial are found. A violation of the right to a speedy trial is not alone an
extraordinary circumstance warranting federal intervention.).
          27
              See       westlaw.com;       https://records.courts.alaska.gov/eaccess/search;
https://appellate-records.courts.alaska.gov/CMSPublic/Search; see also Heck v.
Humphrey, 512 U.S. 477, 487 (1994) (Before bringing a civil rights claim challenging the
fact or duration of his incarceration, a prisoner must establish that the underlying sentence
or conviction has been “reversed on direct appeal, expunged by executive order, declared
invalid by a state tribunal authorized to make such determination, or called into question
by a federal court’s issuance of a writ of habeas corpus.”).
           This dismissal is not a strike under 28 U.S.C. § 1915(g), which prohibits a
          28

prisoner who files more than three actions or appeals in any federal court in the United
States which are dismissed as frivolous or malicious or for failure to state a claim upon
which relief may be granted, from bringing any other actions without prepayment of fees
unless the prisoner can demonstrate that he or she is in “imminent danger of serious
physical injury.” See Washington, 833 F.3d at 1058 (“We hold that a dismissal due to
Younger abstention, similar to a dismissal under Rule 12(b)(1) for lack of subject-matter
jurisdiction, is not a strike under the PLRA.”).

Case 3:21-cv-00003-RRB, Smithmyer v. State of Alaska
Order of Dismissal
Page 8 of 8

               Case 3:21-cv-00003-RRB Document 5 Filed 03/10/21 Page 8 of 8
